DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 as amended in the after-final claim amendments filed on January 4, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Berry et al. (US 6,467,722 B1) discloses a munition comprising: a casing (34) having a first portion (8) and a second portion (1); and an actuator comprising two or more pistons (4), each of the two or more pistons (4) being connected at a first end to the first portion of the casing (col. 2, lines 21-24) and engaged at a second end to the second portion of the casing (col. 2, lines 24-26), each of the two or more pistons (4) comprising: a tube (16); a shaft (fig. 1) movably disposed in the tube between an extended position and a retracted position (col. 3, lines 14-21), a spring (10); wherein moving the shaft to the extended position moves the second portion relative to the first portion (col. 3, lines 19-22).
Wedertz et al. (US 4,399,962 A) teaches a detonation charge (32) disposed on the tube (fig. 6), the detonation charge generating gas upon detonation to move the shaft (30) to the extended position (fig. 5).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the spring arranged to bias the shaft in the retracted position; a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADY W FRAZIER/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647